                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

EVA ROBERTS,                                        §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:19-CV-855-RP
                                                    §
RUCKER RESTAURANT HOLDINGS LLC                      §
and RRH-AUSTIN LLC,                                 §
                                                    §
                Defendants.                         §

                                               ORDER

        Defendants Rucker Restaurant Holdings LLC and RRH-Austin LLC filed a notice of

removal in this case on August 30, 2019. (Dkt. 1). Contrary to this Court’s local rules, the parties

have not yet submitted a proposed scheduling order. See W.D. Tex. Loc. R. CV-16(c) (requiring that

the parties to a case submit a proposed scheduling order to the court no later than 60 days after any

appearance of any defendant).

        Accordingly, IT IS ORDERED that the parties consult the website for the United States

District Court for the Western District of Texas (www.txwd.uscourts.gov), the “Judges’ Info” tab,

“Standing Orders,” “Austin Division,” and submit a joint proposed scheduling order using District

Judge Robert Pitman’s form on or before November 8, 2019.



        SIGNED on October 31, 2019.




                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
